SECOND DIVISION
                                MILLER, P. J.,
                           DOYLE, P. J., and REESE, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                      March 28, 2019




In the Court of Appeals of Georgia
 A17A0032. MARTIN v. CITY OF COLLEGE PARK.                                     DO-002

      DOYLE, Chief Judge.

      In Martin v. City of College Park,1 we affirmed in part and reversed in part the

grant of summary judgment to defendant City of College Park. After granting

certiorari review, the Supreme Court of Georgia reversed this Court’s judgment and

remanded the case for proceedings consistent with the Supreme Court’s opinion.2

Accordingly, we vacate our earlier opinion and adopt the judgment of the Supreme

Court. The judgment of the trial court is vacated, and the case is remanded.

      Judgment vacated and case remanded with direction. Miller, P.J., and Reese,

J., concur.


      1
          342 Ga. App. 289 (802 SE2d 292) (2017).
      2
          See City of College Park v. Martin, 304 Ga. 488, 491 (818 SE2d 620) (2018).